DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 3, 5 and 8 - 16. Claims 4 and 6 – 7 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (U.S. Patent No. 7,640,617 B2).
Regarding Independent Claim 1, Kennedy teaches a Recreational Vehicle (RV) cleaning device for cleaning a top of a slide of a* the RV, the device consisting of: a handle (104), the handle (104) having one or more handle sections (Fig. 1); a pole (102), the pole removably coupled to the handle (104) by a first coupling connection (108), wherein the first coupling connection (108) being a quick release coupling (Fig. 4; Col. 3, line 63 – Col. 4, line 9); and a head (116), the head (116) being removably coupled to the pole (106) by a second coupling connection (Fig. 3; Col. 3 lines 45 – 51), and wherein the head (116) for cleaning the top of the slide of the RV – ( the limitation is the intended/functional use of the device and Kennedy is capable of  performing said function. Kennedy is a pole device with a pivot that allows for cleaning using a cleaning member.  The device can be utilized to clean object on the floor or above a user’s head. When using above a user’s head, the pole, 104 is held and the user pivots pole 106 above his or her head to reach an out of reach area).
Although Kennedy does not explicitly teach wherein the second coupling connection being a quick release coupling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach the second connection to be a quick connect since applicant is already utilizing the same quick connect to connect the handle and the pole. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second coupling being a quick connect, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 10, and limitation - the device wherein the one or more handle sections being coupled to another of the one or more handle sections by an extension coupling – regarding this limitation, Examiner has chosen art that has one handle section, thus the limitation being coupled to another of the one or more handle sections by an extension coupling is moot as applicant states that the handle can have only one handle section, thus thee is not a need for an extension coupling. 
 Regarding Claim 11, and limitation - the device of claim 10, wherein the extension coupling being a pressure coupling – regarding this limitation, Examiner has chosen art that has one handle section, thus the limitation the extension coupling being a pressure coupling is moot as applicant states that the handle can have only one handle section, thus thee is not a need for a pressure coupling. 
Regarding Claim 12, Kennedy teaches the device wherein the head (116) being removable (Col. 3, lines 45 – 51).  
 	Regarding Claim 13, Kennedy teaches the device wherein the pole (106) being removable (Fig. 4).  
Regarding Claim 14, Kennedy teaches the device wherein the head (116) being a broom head (Col. 3, lines 45 – 51).  

Claims 2 – 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (U.S. Patent No. 7,640,617 B2) in view of Pohl (DE 20 2015 008 386 U1).
Regarding Claim 2 Kennedy teaches all of the elements of claim 1 as discussed above.
Kennedy does not explicitly teach the device wherein the handle being made of an aluminum material.  
Pohl, however, teaches the device (Fig. 1) wherein the handle (3) being made of an aluminum material (Paragraph [0025] of translation).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy to further include the handle being made of an aluminum material, as taught by Pohl, to provide a light but non-bendable material that would allow ease to the user while using it to clean an unreachable surface.
Regarding Claim 3 Kennedy teaches all of the elements of claim 1 as discussed above.
Kennedy does not explicitly teach wherein the pole being made of an aluminum material 
Pohl, however, teaches the device (Fig. 1) wherein the pole (5) being made of an aluminum material (Paragraph [0025] of translation).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy to further include the pole being made of an aluminum material, as taught by Pohl, to provide a light but non-bendable material that would allow ease to the user while using it to clean an unreachable surface.
Regarding Claim 15 Kennedy teaches all of the elements of claim 1 as discussed above.
Kennedy does not explicitly teach the device wherein the head being a squeegee head.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy to further include the head being a squeegee head, as taught by Pohl, to provide a cleaning head that can effectively clean a hard to reach flat surface of standing water, thus preventing rust to develop.

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (U.S. Patent No. 7,640,617 B2) in view of Woods et al. (U.S. Patent No. 5,611,364).
Regarding Claim 5 Kennedy teaches all of the elements of claim 1 as discussed above.
Kennedy does not teach wherein the pole being u-shape.
Wood, however, teaches wherein the pole (36) being u-shape (Fig. 3 and similar to applicants as shown in Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy to further include the pole being u-shape, as taught by Wood, to provide a cleaning head that can effectively clean a hard to reach flat surface.

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (U.S. Patent No. 7,640,617 B2) in view of Shirey et al. (U.S. Patent No. 6,032,321).
Regarding Claim 8, Kennedy teaches all of the elements of claim 1 as discussed above.
Kennedy does not explicitly teach the device wherein the handle being extendable.
Shirey teaches the device (Fig. 1) wherein the handle (handle, 11 with shaft, 15 and extension portion, 16) being extendable (Col. 4, lines 32 – 37).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy to further include the head being extendable, as taught by Shirley, to provide a cleaning head that can effectively clean a hard to reach flat surface.
Regarding Claim 9, Kennedy teaches all of the elements of claim 1 as discussed above.
Kennedy does not explicitly teach the device wherein the handle being retractable.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy to further include the head being extendable and retractable, as taught by Shirley, to provide a cleaning head that can effectively clean a hard to reach flat surface.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (U.S. Patent No. 7,640,617 B2) in view of Pohl (DE 20 2015 008 386 U1) and Shirey et al. (U.S. Patent No. 6,032,321).
Regarding Independent Claim 16, Kennedy teaches a Recreational Vehicle (RV) cleaning device for cleaning a top of a slide of the RV, the device consisting of: 2PATENT APPLICATION SERIAL NO. 16/547,404a handle (104), the handle having one (104 – one handle section) or more handle sections, wherein the one or more handle sections being coupled to another of the one or more handle sections by an extension coupling (regarding this limitation, Examiner has chosen art that has one handle section, thus the limitation being coupled to another of the one or more handle sections by an extension coupling is moot as applicant states that the handle can have only one handle section, thus thee is not a need for an extension coupling), and wherein the extension coupling being a pressure coupling (regarding this limitation, Examiner has chosen art that has one handle section, thus the limitation the extension coupling being a pressure coupling is moot as applicant states that the handle can have only one handle section, thus thee is not a need for a pressure coupling); a pole (106), the pole removably coupled to the handle by a first coupling connection (108), wherein the first coupling connection being a quick release coupling (Fig. 4; Col. 3, line 63 – Col. 4, line 9), wherein the pole (106) being removable (Fig. 4); and a head (116), the head (116) being removably coupled to the pole by a second coupling connection (Fig. 3), wherein the head is removable (Fig. 3), wherein the head (116)  is a broom head (Col. 3 lines 45 – 51), and wherein the head (116) for cleaning the top of the slide of the RV ( the limitation is the intended/functional use of the device and Kennedy is capable of  performing said function. Kennedy is a pole device with a pivot that allows for cleaning using a cleaning member.  The device can be utilized to clean object on the floor or above a user’s head. When 
Kennedy does not explicitly teach wherein the handle being made of an aluminum material, wherein the handle being retractable and extendable, wherein the pole being a U- shape, and wherein the pole being made of an aluminum material wherein the second coupling connection being a quick release coupling
Pohl, however, teaches the device (Fig. 1) wherein the handle (3) and the pole (5) being made of an aluminum material (Paragraph [0025] of translation).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy to further include the pole being made of an aluminum material, as taught by Pohl, to provide a light but non-bendable material that would allow ease to the user while using it to clean an unreachable surface.
Shirey, further teaches the device (Fig. 1) wherein the handle (handle, 11 with shaft, 15 and extension portion, 16) being retractable and extendable (Col. 4, lines 32 – 37).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy to further include the head being extendable and retractable, as taught by Shirley, to provide a cleaning head that can effectively clean a hard to reach flat surface.
Wood, further, teaches wherein the pole (36) being u-shape (Fig. 3 and similar to applicants as shown in Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy to further include the pole being u-shape, as taught by Wood, to provide a cleaning head that can effectively clean a hard to reach flat surface.
Although Kennedy does not explicitly teach wherein the second coupling connection being a quick release coupling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach the second connection to be a quick connect since applicant is already utilizing the same quick connect to connect the handle and the pole. Further, it would have been obvious to one having ordinary skill in the art before the effective filing . 
Response to Arguments
Applicant's arguments filed December 11, 2020 with respects to rejected claims 1 – 15 under 35 USC 102 and 103 have been fully considered but they are persuasive; therefore the rejection has been withdrawn.
Applicant's arguments filed December 11, 2020 with respects to amended claims 1 – 3, 5 and 8 – 16have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723